Citation Nr: 1446498	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral pes planus with hallux valgus.

4.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a skin condition, claimed as body rash, boils under the arm, and sores on penis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a July 2014 statement, the Veteran indicated that his hypertension had worsened. In the statement, he also raised the matter of VA benefits for right and left elbow, teeth and eye problems. All of these undeveloped matters are referred to the RO for initial consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his substantive appeal, the Veteran requested a personal hearing before a member of the Board to address the issues on appeal.

A Travel Board hearing was scheduled in May 2014, but the Veteran failed to report.  On May 29, 2014, the RO received a statement from the Veteran alleging that he had not received notice of his hearing and requesting that the RO schedule a videoconference hearing.  The Board will accept as credible the Veteran's assertion that he was not properly informed of the time and place of his previously scheduled hearing and finds that good cause has been shown to reschedule the Veteran's personal hearing.  Accordingly, this matter is remanded to the RO to schedule the Veteran for the next available videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board in the order in which his request was received.  Notice of the time and place of his scheduled hearing should be mailed to his address of record.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

